Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 1 of 29 Page ID #:20



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 21-2308-JVS (KK)                                 Date: March 23, 2021
    Title: Brandon Leon Bibbs v. Los Angeles Sheriff Dept.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                           Not Reported
                   Deputy Clerk                                        Court Reporter


       Attorney(s) Present for Petitioner(s):              Attorney(s) Present for Respondent(s):
                  None Present                                          None Present

Proceedings:         Order to Show Cause Why This Action Should Not Be Dismissed for
                     Failure to (1) Name a Proper Respondent and (2) State a Cognizable
                     Habeas Claim

                                                 I.
                                           INTRODUCTION

         On March 10, 2021, Petitioner Brandon Leon Bibbs (“Bibbs”), who appears to be a detainee
at Men’s Central Jail in Los Angeles, California, constructively filed1 a pro se Petition for Writ of
Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254 (“Section 2255”). ECF Docket No.
(“Dkt.”) 1. The Petition raises twelve claims, but does not appear to challenge any conviction. Id.
As discussed below, the Court orders Bibbs to show cause why the Petition should not be dismissed
for failure to (1) name a proper respondent and (2) state a cognizable habeas claim.

///
///
///
///
///
///
///

1
        Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail
to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).

    Page 1 of 4                        CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk dsb for dt
Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 2 of 29 Page ID #:21




                                                II.
                                            DISCUSSION

A.      THE PETITION FAILS TO NAME A PROPER RESPONDENT

        1.      Applicable Law

         “[T]he proper respondent to a habeas petition is ‘the person who has custody over [the
petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004) (citations omitted). Thus, “the default
rule is that the proper respondent is the warden of the facility where the prisoner is being held[.]”
Id. at 435; see also Stanley v. Cal. Sup. Ct., 21 F.3d 359, 360 (9th Cir. 1994) (as amended May 18,
1994) (holding the proper respondent in a habeas action is “typically . . . the warden of the facility in
which the petitioner is incarcerated”); Brittingham v. United States, 982 F.2d 378, 379 (9th Cir.
1992) (per curiam). The Ninth Circuit has held that the “[f]ailure to name the correct respondent
destroys personal jurisdiction.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (as
amended May 8, 1996).

        2.      Analysis

        Here, the Petition names the “Los Angeles Sheriff Department” as the Respondent. See dkt.
1. The Los Angeles County Sheriff’s Department, however, is neither the person who has custody
over Bibbs, nor the warden of the facility where Bibbs is being held. See Rumsfeld, 542 U.S. at 434-
35. Accordingly, the Petition is subject to dismissal for failure to name a proper respondent. See
Sykes v. Los Angeles Sheriff’s Dep’t, No. CV 13-07409-VBK, 2015 WL 1285285, at *6 (C.D. Cal.
Mar. 19, 2015) (holding petitioner failed to name a proper respondent because “Los Angeles County
Sheriff Department, et al.” is not the individual state officer who has custody over petitioner).

B.      THE PETITION FAILS TO STATE A COGNIZABLE CLAIM

        1.      Applicable Law

        Under Section 2254, “a district court shall entertain an application for a writ of habeas
corpus in behalf of a person in custody pursuant to the judgment of a State court only on the
ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”
28 U.S.C. § 2254(a). “Challenges to the validity of any confinement or to particulars affecting its
duration are the province of habeas corpus; requests for relief turning on circumstances of
confinement may be presented in” an action filed pursuant to 42 U.S.C. § 1983 (“Section 1983”).
Muhammad v. Close, 540 U.S. 749, 750 (2004) (citations omitted).

        Section 2254(a) uses the term “in custody” twice, with two different requirements. Bailey v.
Hill, 599 F.3d 976, 978 (9th Cir. 2010). The first usage (i.e., that the petition be filed “in behalf of a
person in custody”) requires that the petitioner is “under the conviction or sentence under attack at
the time his petition is filed.” Id. at 978-79, 983 n.6 (quoting Resendiz v. Kovensky, 416 F.3d 952,
956 (9th Cir. 2005)). The second usage (i.e., that the application may be entertained “only on the
ground that he is in custody in violation of the Constitution or laws or treaties of the United States”)
requires “a nexus between the petitioner’s claim and the unlawful nature of the custody.” Id. at 978-
80. “[W]hen a prisoner’s claim would not necessarily spell speedier release, that claim does not lie at
 Page 2 of 4                         CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk dsb for dt
Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 3 of 29 Page ID #:22



the core of habeas corpus and may be brought, if at all, under § 1983.” Skinner v. Switzer, 562 U.S.
521, 535 n.13 (2011) (internal quotation marks and citations omitted); see also Heck v. Humphrey,
512 U.S. 477, 481-83 (1994).

           2.     Analysis

         Here, the Petition does not appear to challenge any conviction. See dkt. 1. Rather, the
Petition raises twelve claims that challenge various aspects of the conditions of Bibbs’ confinement,
such as his access to the law library, exercise and recreation, courts and counsel, food, and showers.
Id. at 2. The Petition, therefore, does not challenge the validity of Bibbs’ confinement or particulars
affecting its duration. See Muhammad, 540 U.S. at 750. The Petition, instead, seeks relief turning
on circumstances of confinement that may be presented, if at all, in an action filed pursuant to
Section 1983.2 Id. Accordingly, the Petition is subject to dismissal for failure to state a cognizable
habeas claim.

                                                  III.
                                                 ORDER

        For the above reasons, the Petition appears subject to dismissal. Bibbs is therefore
ORDERED TO SHOW CAUSE why the Court should not dismiss the Petition for failure to (1)
name a proper respondent and (2) state a cognizable claim. Bibbs’ response to this Order must be
received no later than April 13, 2021. Bibbs must respond to this Order by (1) filing a request to
amend the Petition to name the person who has custody over Bibbs (e.g., warden of Men’s Central
Jail) AND (2) choosing one of the following options:

       1. Option One: Bibbs may file a written response explaining why Bibbs’ claims are cognizable
          on habeas review. If Bibbs contends his claims are cognizable on habeas review, Bibbs must
          explain and attach any supporting documents.

       2. Option Two: Bibbs may file a First Amended Petition curing the above referenced
          deficiencies. The First Amended Petition shall be complete in itself. It shall not refer in any
          manner to the original Petition. In other words, Bibbs must start over when preparing the
          First Amended Petition. If Bibbs chooses to file a First Amended Petition, he must clearly
          designate on the face of the document that it is the “First Amended Petition,” it must bear
          the docket number assigned to this case, and it must be retyped or rewritten in its entirety,
          preferably on the court-approved form.


2
        When a prisoner’s claim is not cognizable in habeas corpus, the Court may construe the
petition as a civil rights complaint. See Wilwording v. Swenson, 404 U.S. 249, 251 (1971),
superseded by statute on other grounds as recognized in Woodford v. Ngo, 548 U.S. 81, 84 (2006).
Here, however, the Petition is not amenable to conversion on its face to a civil rights complaint.
Rather, converting Bibbs’ claims to a civil rights action would impose burdensome constraints –
such as a significantly higher filing fee, the means of collecting it, and restrictions on future filings –
that could make conversion more disadvantageous to Bibbs than a dismissal of his habeas petition
without prejudice to filing a civil rights complaint. See Nettles, 830 F.3d at 936. The Court, thus,
declines to recharacterize Bibbs’ Petition as a civil rights complaint.

    Page 3 of 4                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk dsb for dt
Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 4 of 29 Page ID #:23



    3. Option Three: Bibbs may voluntarily dismiss this action without prejudice. Bibbs may
       request a voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a).
       The Clerk of Court has attached a Notice of Dismissal form. However, the Court warns any
       dismissed claims may be later subject to the statute of limitations, because “[a] 1-year period
       of limitation shall apply to an application for a writ of habeas corpus by a person in custody
       pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1).

        The Court expressly warns Bibbs that failure to timely file a response to this Order
will result in the Court dismissing this action with prejudice for his failure to state a
cognizable habeas claim and/or for his failure to comply with court orders and failure to
prosecute. See FED. R. CIV. P. 41(b).

         The Clerk of Court is directed to serve a copy of this Order and the Petition, dkt. 1, on
Bibbs at his current address of record and provide Bibbs with a blank form Petition for his use in
filing a First Amended Petition.

        IT IS SO ORDERED.




 Page 4 of 4                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk dsb for dt
Case
Case2:21-cv-02308-JVS-KK
     2:21-cv-02308-JVS-KK Document
                          Document31 Filed
                                     Filed03/23/21
                                           03/15/21 Page
                                                    Page51of
                                                           of29
                                                              14 Page
                                                                 PageID
                                                                      ID#:24
                                                                         #:1
Case
Case2:21-cv-02308-JVS-KK
     2:21-cv-02308-JVS-KK Document
                          Document31 Filed
                                     Filed03/23/21
                                           03/15/21 Page
                                                    Page62of
                                                           of29
                                                              14 Page
                                                                 PageID
                                                                      ID#:25
                                                                         #:2
Case
Case2:21-cv-02308-JVS-KK
     2:21-cv-02308-JVS-KK Document
                          Document31 Filed
                                     Filed03/23/21
                                           03/15/21 Page
                                                    Page73of
                                                           of29
                                                              14 Page
                                                                 PageID
                                                                      ID#:26
                                                                         #:3
Case
Case2:21-cv-02308-JVS-KK
     2:21-cv-02308-JVS-KK Document
                          Document31 Filed
                                     Filed03/23/21
                                           03/15/21 Page
                                                    Page84of
                                                           of29
                                                              14 Page
                                                                 PageID
                                                                      ID#:27
                                                                         #:4
Case
Case2:21-cv-02308-JVS-KK
     2:21-cv-02308-JVS-KK Document
                          Document31 Filed
                                     Filed03/23/21
                                           03/15/21 Page
                                                    Page95of
                                                           of29
                                                              14 Page
                                                                 PageID
                                                                      ID#:28
                                                                         #:5
Case
 Case2:21-cv-02308-JVS-KK
      2:21-cv-02308-JVS-KK Document
                            Document31 Filed
                                        Filed03/23/21
                                              03/15/21 Page
                                                        Page10
                                                             6 of 14
                                                                  29 Page ID #:6
                                                                             #:29
Case
 Case2:21-cv-02308-JVS-KK
      2:21-cv-02308-JVS-KK Document
                            Document31 Filed
                                        Filed03/23/21
                                              03/15/21 Page
                                                        Page11
                                                             7 of 14
                                                                  29 Page ID #:7
                                                                             #:30



                                                          1 ~~~~~




                           ~lil
                           ~         ~   q     ~ ~   ~ ~~ ~ 1




       ~~




              0                                                        n

                                                       ~ t      o. ~



                                   ~h~, be'~~'ti~r has sv~on~~t'red~ or~ev
                        `__ ~     . ~~ _ ~ ~ .1 __ ~~~ . _L1,,1 .I ,




       IJf~ ~a ~~~owy~~,                                                            i
Case
 Case2:21-cv-02308-JVS-KK
      2:21-cv-02308-JVS-KK Document
                            Document31 Filed
                                        Filed03/23/21
                                              03/15/21 Page
                                                        Page12
                                                             8 of 14
                                                                  29 Page ID #:8
                                                                             #:31
Case
 Case2:21-cv-02308-JVS-KK
      2:21-cv-02308-JVS-KK Document
                            Document31 Filed
                                        Filed03/23/21
                                              03/15/21 Page
                                                        Page13
                                                             9 of 14
                                                                  29 Page ID #:9
                                                                             #:32




                                                    ~~
Case 2:21-cv-02308-JVS-KK Document 3
                                   1 Filed 03/23/21
                                           03/15/21 Page 14
                                                         10 of 29
                                                               14 Page ID #:33
                                                                          #:10
Case 2:21-cv-02308-JVS-KK Document 3
                                   1 Filed 03/23/21
                                           03/15/21 Page 15
                                                         11 of 29
                                                               14 Page ID #:34
                                                                          #:11




                       ~~    c Vy~ tSvA1 ~Vv1tS~YhQiR~C
Case 2:21-cv-02308-JVS-KK Document 3
                                   1 Filed 03/23/21
                                           03/15/21 Page 16
                                                         12 of 29
                                                               14 Page ID #:35
                                                                          #:12



                                                             ~ ['
Case 2:21-cv-02308-JVS-KK Document 3
                                   1 Filed 03/23/21
                                           03/15/21 Page 17
                                                         13 of 29
                                                               14 Page ID #:36
                                                                          #:13




    ,~,~K O~ CoUr~




                                                             ►1

                                                     ~~~~~i~~~1~J ~      ~~
                                                                                         yam .   i
                                                                                                                                                       ~•'           ''~++
                                                                                        _y f,y~:tl~."                                         ~ M'N~         ~Q~'       ..
                                                                                        ..s.----                                             ,r . -•~                ~_
                                                                                 ~~
                                                                                 . .,
                                                               14 Page ID #:37
                                                                          #:14




                                                                                   .~
                                                         14 of 29




                                                                                                                                                                                             f                   \
                                           03/15/21 Page 18




                                                                                                                                                                                  ~.,
                                   1 Filed 03/23/21




                                                                                                              FSC
                                                                                                               MIX
                                                                                                             Envelope
                                                                                                           FSC ~` C737131
                                                                                                                                                               THISENVfLOPEISRECYClABLFANDMAD
                                                                                                                                                                                              EWflH30Y POST CONSUMER ^_ ^.'T~'` ~
                                                                                                                                                                                                                               .~f
                                                                                                                                                                                                                                                      OO USPS 2016
Case 2:21-cv-02308-JVS-KK Document 3




                                                                                                                                                                                   ~    ~
                                                                                                        1 1~~~~lllr~'~'~~~~~~I~i~~~ll~~~~~~l ~liit
                                                                                                                                                     ~~~ (~ ~~~~~~~l~l~}'C /        ~J'a              ~~i~~~l~~..~~
                                                                                                                                                                r       V✓
                                                                                                                                 0~~ ~'~'°0~I ~'kS ~1aw~a~ ~-~~~ ~~
                                                                                                        .~no ~ ~. ~~ ~~ ~ ~. ~~ .~ s d~ ~-~ N ~ -~ ~
                                                                                                                                     T~                                         a~~ ~ ~.~a1~ ~    ,_ ~. ~~~~~ ~~J~
                                                                                                                                                                                            u ~ ~  ,                 p~         ~,J   `-L
                                                                                                                                    n ~~                                                                           ~'
                                                                                                                                                                                                                      ~—
                                                                                                                                                                                                                       D
                                                                                                                                                                                                                   I~~ ~         ~    J
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                    ~~          ~
                                                                                                                                    J ~                                       C                                                                   ~_ _.__
                                                                                                                            ~-         '                                                                           ;I~ ~WY            °
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                   ~--_____
                                                                                                                                                                                                                                       }
                                                                                                                                                                                                                                      ~r~       `~ROOb ~ 'sa~a6u~ s~
                                                                                                                             a oi
                                                                                                                                                                                                                                                        h`~G~~ ~~ '0'd
                                                                                                                                                                                                                                                X~NN~d ~~ N~
                                                                                                                                                                                                                                                    ~a~e~u~ ~Q~~ ~1
                                                                                                                                                                                                                                                              ~S~~ ~~
          Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 19 of 29 Page ID #:38


  NAME


  PRISON IDENTIFICATION/BOOKING NO.


  ADDRESS OR PLACE OF CONFINEMENT



  Note:     It is your responsibility to notify the Clerk of Court in writing of any
            change of address. If represented by an attorney, provide his or her
            name, address, telephone and facsimile numbers, and e-mail address.

                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                       CASE NUMBER:

                                                                                         CV
                                                                                               To be supplied by the Clerk of the United States District Court
  FULL NAME (Include name under which you were convicted )
                                                                      Petitioner,
                                         v.
                                                                                                 G __________________ AMENDED

                                                                                            PETITION FOR WRIT OF HABEAS CORPUS
                                                                                               BY A PERSON IN STATE CUSTODY
  NAME OF WARDEN, SUPERINTENDENT, JAILOR, OR AUTHORIZED                                                 28 U.S.C. § 2254
  PERSON HAVING CUSTODY OF PETITIONER
                                                                    Respondent.        PLACE/COUNTY OF CONVICTION
                                                                                       PREVIOUSLY FILED, RELATED CASES IN THIS DISTRICT COURT
                                                                                       (List by case number )
                                                                                       CV
                                                                                       CV

                                            INSTRUCTIONS - PLEASE READ CAREFULLY
      1. To use this form, you must be a person who either is currently serving a sentence under a judgment against you in a California
state court, or will be serving a sentence in the future under a judgment against you in a California state court. You are asking for relief
from the conviction and/or the sentence. This form is your petition for relief.
      2. In this petition, you may challenge the judgment entered by only one California state court. If you want to challenge
 judgments entered by more than one California state court, you must file a separate petition for each court.
      3. Make sure the form is typed or neatly handwritten. You must tell the truth and sign the form. If you make a false statement
 of a material fact, you may be prosecuted for perjury.
      4. Answer all the questions. You do not need to cite case law, but you do need to state the federal legal theory and operative facts
 in support of each ground. You may submit additional pages if necessary. If you do not fill out the form properly, you will be asked to
 submit additional or correct information. If you want to submit a legal brief or arguments, you may attach a separate memorandum.
      5. You must include in this petition all the grounds for relief from the conviction and/or sentence that you challenge. You must
 also state the facts that support each ground. If you fail to set forth all the grounds in this petition, you may be barred from presenting
 additional grounds at a later date.
      6. You must pay a fee of $5.00. If the fee is paid, your petition will be filed. If you cannot afford the fee, you may ask to proceed
 in forma pauperis (as a poor person). To do that, you must fill out and sign the declaration of the last two pages of the form. Also, you
 must have an authorized officer at the penal institution complete the certificate as to the amount of money and securities on deposit to
 your credit in any account at the institution. If your prison account exceeds $25.00, you must pay the filing fee.
      7. When you have completed the form, send the original and two copies to the following address:
                              Clerk of the United States District Court for the Central District of California
                              United States Courthouse
                              ATTN: Intake/Docket Section
                              255 East Temple Street, Suite TS-134
                              Los Angeles, California 90012


CV-69 (05/18)                PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                                           Page 1 of 11
        Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 20 of 29 Page ID #:39
PLEASE COMPLETE THE FOLLOWING (check appropriate number):

    This petition concerns:
    1.    a conviction and/or sentence.
    2.    prison discipline.
    3.    a parole problem.
    4.    other.

                                                                  PETITION

    1. Venue
         a. Place of detention
         b. Place of conviction and sentence


    2. Conviction on which the petition is based (a separate petition must be filed for each conviction being attacked).
         a. Nature of offenses involved (include all counts) :




         b. Penal or other code section or sections:




         c. Case number:
         d. Date of conviction:
         e. Date of sentence:
         f.     Length of sentence on each count:


         g. Plea (check one) :
                  Not guilty
                  Guilty
                  Nolo contendere
         h. Kind of trial (check one) :
                  Jury
                  Judge only


    3. Did you appeal to the California Court of Appeal from the judgment of conviction?                                   Yes     No
         If so, give the following information for your appeal (and attach a copy of the Court of Appeal decision if available):
         a. Case number:
         b. Grounds raised (list each) :
                (1)
                (2)

CV-69 (05/18)              PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                           Page 2 of 11
        Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 21 of 29 Page ID #:40
                (3)
                (4)
                (5)
                (6)
         c. Date of decision:
         d. Result




    4. If you did appeal, did you also file a Petition for Review with the California Supreme Court of the Court of Appeal
         decision?             Yes            No
         If so, give the following information (and attach copies of the Petition for Review and the Supreme Court ruling if available):
         a. Case number:
         b. Grounds raised (list each):
                (1)
                (2)
                (3)
                (4)
                (5)
                (6)
         c. Date of decision:
         d. Result




    5. If you did not appeal:
         a. State your reasons




         b. Did you seek permission to file a late appeal?                               Yes          No


    6. Have you previously filed any habeas petitions in any state court with respect to this judgment of conviction?
         G Yes          G No
         If so, give the following information for each such petition (use additional pages, if necessary, and attach copies of the petitions and the
         rulings on the petitions if available):

         a. (1) Name of court:
                (2) Case number:
                (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
CV-69 (05/18)                PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                             Page 3 of 11
        Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 22 of 29 Page ID #:41
                (4) Grounds raised (list each) :
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)
                        (f)
                (5) Date of decision:
                (6) Result


                (7) Was an evidentiary hearing held?                           Yes          No


         b. (1) Name of court:
                (2) Case number:
                (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
                (4) Grounds raised (list each) :
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)
                        (f)
                (5) Date of decision:
                (6) Result


                (7) Was an evidentiary hearing held?                           Yes          No


         c. (1) Name of court:
                (2) Case number:
                (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
                (4) Grounds raised (list each) :
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)
                        (f)


CV-69 (05/18)                 PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)              Page 4 of 11
          Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 23 of 29 Page ID #:42
                (5) Date of decision:
                (6) Result



                (7) Was an evidentiary hearing held?          Yes    No


     7.    Did you file a petition for certiorari in the United States Supreme Court?                  Yes          No
                    If yes, answer the following:
                    (1) Docket or case number (if you know):
                    (2) Result:


                    (3) Date of result (if you know):
                    (4) Citation to the case (if you know):



    8. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than five grounds. Summarize
          briefly the facts supporting each ground. For example, if you are claiming ineffective assistance of counsel, you
          must state facts specifically setting forth what your attorney did or failed to do.
          CAUTION:           Exhaustion Requirement: In order to proceed in federal court, you must ordinarily first exhaust
                             your state court remedies with respect to each ground on which you are requesting relief from the
                             federal court. This means that, prior to seeking relief from the federal court, you first must
                             present all of your grounds to the California Supreme Court.

          a. Ground one:


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?              Yes        No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?        Yes        No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?            Yes        No


          b. Ground two:


                (1) Supporting FACTS:




CV-69 (05/18)            PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)          Page 5 of 11
        Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 24 of 29 Page ID #:43




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?                Yes       No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?          Yes       No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?              Yes       No

         c. Ground three:


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?              G Yes   G No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?        G Yes   G No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?            G Yes   G No


         d. Ground four:


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?              G Yes   G No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?        G Yes   G No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?            G Yes   G No


         e. Ground five:


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?                Yes       No

CV-69 (05/18)            PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)           Page 6 of 11
        Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 25 of 29 Page ID #:44
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?                             Yes        No

                (4) Did you raise this claim in a habeas petition to the California Supreme Court?                                 Yes        No


    9. If any of the grounds listed in paragraph 8 were not previously presented to the California Supreme Court, state
         briefly which grounds were not presented, and give your reasons:




    10. Have you previously filed any habeas petitions in any federal court with respect to this judgment of conviction?
                Yes            No
         If so, give the following information for each such petition (use additional pages, if necessary, and attach copies of the petitions and
         the rulings on the petitions if available):

         a. (1) Name of court:
                 (2) Case number:
                 (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
                 (4) Grounds raised (list each):
                         (a)
                         (b)
                         (c)
                         (d)
                         (e)
                         (f)
                 (5) Date of decision:
                 (6) Result


                 (7) Was an evidentiary hearing held?                            Yes        No


         b. (1) Name of court:
                 (2) Case number:
                 (3) Date filed     (or if mailed, the date the petition was turned over to the prison authorities for mailing):

                 (4) Grounds raised (list each):
                         (a)
                         (b)
                         (c)
                         (d)
                         (e)
                         (f)
                 (5) Date of decision:
CV-69 (05/18)                  PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                          Page 7 of 11
        Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 26 of 29 Page ID #:45
                (6) Result


                (7) Was an evidentiary hearing held?                           Yes       No


    11. Do you have any petitions now pending (i.e., filed but not yet decided) in any state or federal court with respect to
         this judgment of conviction?                          Yes           No
         If so, give the following information (and attach a copy of the petition if available):
                (1) Name of court:
                (2) Case number:
                (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
                (4) Grounds raised (list each):
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)
                        (f)


    12. Are you presently represented by counsel?                              Yes        No
         If so, provide name, address and telephone number:




    WHEREFORE, petitioner prays that the Court grant petitioner all relief to which he may be entitled in this proceeding.




                                                                                          Signature of Attorney (if any)



    I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.




    Executed on
                                       Date                                                       Signature of Petitioner




CV-69 (05/18)                 PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)              Page 8 of 11
        Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 27 of 29 Page ID #:46




                          Petitioner



                        Respondent(s)
                                                                          ELECTION REGARDING
                                                                      CONSENT TO PROCEED BEFORE
                                                                   A UNITED STATES MAGISTRATE JUDGE


    •    A magistrate judge is available under 28 U.S.C. § 636(c) to conduct all proceedings in this case,
         including dispositive matters and entry of final judgment. However, a magistrate judge may be assigned
         to rule on dispositive matters only if all parties voluntarily consent.

    •    Parties are free to withhold consent to magistrate judge jurisdiction without adverse substantive
         consequences.

    •    If both parties consent to have a magistrate judge decide the case, any appeal would be made directly to
         the Ninth Circuit Court of Appeals, as if a district judge had decided the matter.

    •    Unless both parties consent to have a magistrate judge decide the case, the assigned magistrate judge
         will continue to decide only non-dispositive matters, and will issue a Report and Recommendation to
         the district judge as to all dispositive matters.


Please check the “yes” or “no” box regarding your decision to consent to a United States Magistrate Judge
and sign below.


    Yes, I voluntarily consent to have a United States Magistrate Judge conduct all further proceedings in this case, decide
all dispositive and non-dispositive matters, and order the entry of final judgment.

   No, I do not consent to have a United States Magistrate Judge conduct all further proceedings in this case.


Executed on
                           Date                                 Signature of Petitioner/Counsel for Petitioner




CV-69 (05/18)         PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)             Page 9 of 11
         Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 28 of 29 Page ID #:47




                               Petitioner
                                                                                 DECLARATION IN SUPPORT
                                                                                        OF REQUEST
                             Respondent(s)
                                                                                        TO PROCEED
                                                                                    IN FORMA PAUPERIS

    I,                                                               , declare that I am the petitioner in the above entitled case;
that in support of my motion to proceed without being required to prepay fees, costs or give security therefor, I state that
because of my poverty I am unable to pay the costs of said proceeding or to give security therefor; that I believe I am
entitled to relief.


1. Are you presently employed?               Yes     No


    a. If the answer is yes, state the amount of your salary or wages per month, and give the name and address of your
          employer.


    b. If the answer is no, state the date of last employment and the amount of the salary and wages per month which
          you received.


2. Have you received, within the past twelve months, any money from any of the following sources?
    a. Business, profession or form of self-employment?                Yes        No
    b. Rent payments, interest or dividends?                           Yes        No
    c. Pensions, annuities or life insurance payments?                 Yes        No
    d. Gifts or inheritances?                                          Yes        No
    e. Any other sources?                                              Yes        No


    If the answer to any of the above is yes, describe each source of money and state the amount received from each
    during the past twelve months:




3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison accounts)
         Yes          No

CV-69 (05/18)              PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)             Page 10 of 11
         Case 2:21-cv-02308-JVS-KK Document 3 Filed 03/23/21 Page 29 of 29 Page ID #:48
    If the answer is yes, state the total value of the items owned:




4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property? (Excluding ordinary
    household furnishings and clothing)    Yes       No
    If the answer is yes, describe the property and state its approximate value:




5. List the persons who are dependent upon you for support, state your relationship to those persons, and indicate how
    much you contribute toward their support:




    I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.
    Executed on
                            Date                                            Signature of Petitioner



                                                       CERTIFICATE
    I hereby certify that the Petitioner herein has the sum of $                                           on account to his credit
at the                                                                                                     institution where he is
confined. I further certify that Petitioner likewise has the following securities to his credit according to the records of said
institution:




                   Date                                                  Authorized Officer of Institution/Title of Officer




CV-69 (05/18)          PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                     Page 11 of 11
